DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-16, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “a heater contacting the first and second side portions”, the claim sets forth “a one-piece apparatus” therefore it is unclear as to where the heater element is located in the one-piece apparatus. Furthermore, it appears the heater element is a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Story (US 2013/0263881).
Coloccia discloses a one-piece apparatus for curling hair comprising first and second side portions (16, 10) which are secured together in a spaced apart relationship via a connector portion (6), the connector portion being positioned substantially centrally with respect to each side portion; and wherein the side portions are fabricated from a material which is both resilient (col. 2, lines 40-50) the first and second side portion are of substantially uniform thickness. Regarding the limitation thermally conductive Coloccia teaches synthetic rubber, it is known in the art to use conductive rubbers and would have been obvious to one having ordinary skill in the art before the effective filing date to synthetic rubber of Colocia be conductive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability 
Coloccia does not disclose a heater contacting the first and second side portion. Story teaches a hair straightening device comprising a heater (see Figure 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have any of these components available at the same time, e.g. as in a “kit”, such as during hair drying.  In other words, the individual components of applicant’s kit are already available as prior art; merely combining the components under the rubric of a “kit” does not result in a novel invention, even taken as a whole.  It is contemplated that the user or any other hair care professional can meet applicant’s claimed invention 
Here, the novelty of the invention must reside in its whole, i.e. the kit, being greater than the sum of its parts, since the parts or components of the invention are already known in the art.  
Regarding claim 2, the connector portion (6) is substantially cylindrical in shape (see Figure 2).
Regarding claims 3 and 6, Coloccia does not disclose the connector portion (6) has a length not more than 15mm and the width of the side portion being at least six times larger than the length of the connector, however, the combination teaches the height of the connector to be adjusted based on the thickness of the user’s hair, therefore it would have been obvious to one having ordinary skill in the art before the effective fling date to have the connector portion be not more than 15 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 7, At least one of the side portions is provided with means for securing an end of a section of hair to the apparatus (i.e. side portion 18 overlays connector). 
Regarding claim 9, The first and second side portions (18,10) are circular in shape (see Figure 2). 
Regarding claim 10, both the first (bottom of 18) and second side portion are substantially flat (10) (see Figure 2 and 3). 

Regarding claim 15, At least one of the first and second side portions are provided with a plurality of holes therein (22) (see Figure 2). 
Regarding claim 22, Coloccia teaches synthetic rubber, however, the combination does not disclose silicone rubber. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the synthetic rubber be silicone rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Story (US 2013/0263881) as applied to claims 1-3, 6, 7, 9-11, 15, and 22 above, and further in view of Warrington et al. (US 2,515,751).
The combination of Coloccia, Morton, and Story disclose the claimed invention except for a slot with an opening at an edge of at least one side portion. Warrington et al. teach a slot (17) with an opening at an edge of at least one side portion (See Figure 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have one side portion of Coloccia, Morton, and Story be made with a slot .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Story (US 2013/0263881) as applied to claims 1-3, 6, 7, 9-11, 15, and 22 above, and further in view of Weitzner (US 3,343,549).
The combination of Coloccia, Morton, and Story. disclose the claimed invention except for each of the first and second side portions have an outer circumference with a plurality of protrusions located on the outer circumference oriented towards the other side portion, wherein the protrusions are arranged such that the protrusions of the first side portion are located in between the protrusions of the second side portions when the first side portion is folded over to cover both the connector portion and the second side portion. Weitzner teaches a hair curler having first and second side portions (20, 22) with a connector (32) the first and second side portions have an outer circumference with a plurality of protrusions (58) located on the outer circumference oriented towards the other side portion, wherein the protrusions are arranged such that the protrusions of the first side portion are located in between the protrusions of the second side portions (see Figure 8). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first and second side portions of Coloccia, Morton, and Story be made protrusions as taught by Weitzner to allow the protrusions to keep the hair locked inside the curler during use.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Story (US 2013/0263881) as applied to claims 1-3, 6, 7, 9-11, 15, and 22 above, and further in view of Dunlavy (US 2,256,143).
The combination of Coloccia, Morton, and Story disclose the claimed invention except for the connector portion provided with a plurality of holes therein.  Dulavy teaches a hair curler having side portions (10, 25) and connector (11) wherein the connector has a plurality of holes therein (see Figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the connector of Coloccia, Morton, and Story be made with holes as taught by Dulavy to promote ventilation.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloccia (US 2,452,225) in view of Morton (US 2,383,612) and Story (US 2013/0263881) as applied to claims 1-3, 6, 7, 9-11, 15, and 22 above, and further in view of James (US 8,671,957).
The combination of Coloccia, Morton, and Story disclose the claimed invention except for the apparatus is formed of a material which changes color when heated to a first temperature and reverts to its original when cooled. James teaches a flexible hair curler made from silicone rubber that changes color when heated (col. 2, lines 62-67). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the device of Coloccia, Morton, and Story be made from a material that .

Response to Amendment
The declaration under 37 CFR 1.132 filed 9/9/2021 is moot based on the new grounds of rejection.
Response to Arguments
Applicant’s arguments with filed 9/15/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RACHEL R STEITZ/           Primary Examiner, Art Unit 3772                                                                                                                                                                                             

1/18/2021